DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 8/16/21.  As directed by the amendment: claims 11, 20, 26 and 35 have been amended, claims 1-10 are canceled, and new claims 41-54 have been added. Thus, claims 11-54 are presently pending in the application.

Allowable Subject Matter
Claims 40 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Declaration Under 37 CFR 1.131(a)
The declaration filed on 8/16/21 under 37 CFR 1.131(a) is sufficient to overcome the Matula et al. (2005/0199242) reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 49 recites “the bottom portion of each conduit is connected directly to the patient interface,” however in applicant’s disclosure the bottom portion of each conduit is the lower section of 12 or second ends 40, which connect to nose attachment formation or nasal/seal interface connector 44, which connect to the patient interface, as described in paragraph 78 of applicant’s specification. There is no disclosure of the bottom portion of the conduits connected directly to the patient interface. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 41 recites “the air connector” and “the central portion,” which lack proper antecedent basis. 
Claim 42 recites “wherein the first portion of the air connector is fixed relative to at least a portion of the central portion that is disposed along the ring,” however it is unclear how the first portion of the air connected is fixed in any way relative to the central portion since the air connected can pivot within the central portion anteriorly and posteriorly, as discussed in paragraph 74 of applicant’s specification. Additionally, the air connector 18 can be removed from aperture 20 of the central portion, and therefore is not fixed, as discussed in paragraph 123 of applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13, 15-21, 24-27, 41-46 and 49-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble (2004/0103899) in view of Rudolph (5,538,000), Landis (2004/0065330), Smith (2001/0052778) and Battistella (5,644,807).
Regarding claim 11, in fig. 2 Noble discloses a patient interface assembly for delivering a supply of pressurized gas to a patient for treatment of sleep disordered breathing [0033], the patient interface assembly comprising: a patient interface 208 configured to engage the patient's face to direct the supply of pressurized gas to an airway of the patient for treatment of sleep disordered breathing [0033]; and headgear (206 and head strap described in [0058]) to support the patient interface in a desired position on the patient's face, the headgear including: a pair of conduits (conduits 206 on either side of user’s face that extend over the top of the user’s head) configured to support the patient interface and to deliver the supply of gas to the patient interface in use, each conduit having a top portion (upper portions of the conduits) in fluid communication with the supply of gas and a bottom portion (lower portions of conduits) adapted to, in use, be connected to the patient interface, each conduit being arranged 
Regarding claim 12, the modified Noble discloses that each conduit comprises a lamination of a plurality of materials (foam rubber taught by Smith and fabric taught by Battistella).
Regarding claim 13, the modified Noble discloses that the foam inner layer and the fabric outer layer are laminated (the fabric layer taught by Battistella is coated onto the inflatable pillow, Col. 1, ll. 58-62, Col. 3, ll. 28-30 Battistella).
Regarding claim 15, the modified Noble discloses that the conduits comprise an elastomer (foam rubber, taught by Smith [0042]). 
Regarding claim 16, the modified Noble discloses an air connector (rectangular connector in fig. 2 that connects to central upper portion of conduits 206, Noble) configured to be fluidly connected to the supply of pressurized gas, the air connector being adapted to be stably positioned at the top of the patient's head when the patient interface assembly is worn (Fig. 2 [0058][0131] Noble). 

Regarding claim 18, the modified Noble discloses that the air connector is directly attached to the central portion (Fig. 2, Noble). 
Regarding claim 19, the modified Noble is silent regarding that the air connector is relatively rigid as compared to the pair of conduits and the central portion. However, in fig. 1 Landis teaches an air connector (112 including portion of 108 that connects to 108a and 108b that extends perpendicularly to the axis of 112) that is removably attached to an aperture of a central portion connected to conduits 106. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Noble’s air connector with a removable L-shaped rigid air connector, as taught by Landis, for the purpose of providing an alternate fluid connection having the predictable results of providing gas to a user.
Regarding claim 20, the modified Noble discloses that the central portion further comprises an aperture formed therein (Fig. 1, Landis), a first portion of the air connector extending into the aperture (Fig. 1, Landis) and within the central portion while a second portion (where 112 is pointing in fig. 1, Landis) of the air connector protrudes away from the aperture and extends exterior to the central portion.

Regarding claim 24, the modified Noble discloses that the central portion is arranged such that the air connector is adapted to be positioned anterior of an apex of the patient's head when the patient interface assembly is worn (Fig. 2 Landis, the air connector is adjustable on the top of the user’s head forwards or backwards due to its flexibility, additionally the location of the apex of a user’s head varies from person to person such that the apex may be located towards an anterior or posterior portion of the top of the user’s head).
Regarding claim 25, the modified Noble discloses that the pair of conduits is shaped to match a contour of the patient's head (Fig. 2 Noble).
Regarding claim 26, the modified Noble discloses that each conduit comprises a conduit wall that is deformable between (a) an open condition in which the conduit wall defines a conduit passage along which the breathable gas can travel from the top portion to the bottom portion (while the conduit wall is in the expanded gas delivery position [0042] Smith), and (b) a collapsed condition in which the conduit wall substantially collapses the conduit passage (when there is enough pressure to collapse the flexible wall [0042] Smith).
Regarding claim 27, the modified Noble discloses that each conduit is configured to deform into the collapsed condition under the weight of the patient's head (due to the expandable, flexible and inflatable material of the conduit, [0042] Smith).

Regarding claim 42, the modified Noble discloses that the conduits, the central portion and the interface form a ring with a ring-shaped gas passageway (Fig. 2 Noble), said aperture in the central portion being adapted to be in fluid communication with an air supply tube (Fig. 1 Landis), and wherein the first portion of the air connector is fixed relative to at least a portion of the central portion that is disposed along the ring (when in place the air connector is frictionally fixed with respect to the central portion, Landis).
Regarding claim 43, the modified Noble discloses that the conduits, the central portion and the interface form a ring with a ring-shaped gas passageway (Fig. 2 Noble), said aperture in the central portion being adapted to be in fluid communication with an air supply tube (Fig. 1 Landis), and wherein the first portion of the air connector extends into the ring formed by the conduits, the central portion and the interface (Fig. 1 Landis).
Regarding claim 44, the modified Noble discloses that the central portion has a bottom wall configured to directly contact the patient's head and a top wall opposite the bottom wall when the patient interface assembly is worn (Fig. 2, Noble), the top wall of 
Regarding claim 45, the modified Noble discloses that the bottom wall of the central portion is configured to conform to a shape of the patient's head when the patient interface assembly is worn (Fig. 2 Noble).
Regarding claim 46, the modified Noble discloses that the second portion of the air connector is configured to connect to the air supply tube (Fig. 1 Landis), the second portion of the air connector being movable relative to the first portion of the air connector to enable movement of the air supply tube with respect to the central portion to reduce tube drag (due to the friction fit connection, Landis).
Regarding claim 49, the modified Noble discloses that the bottom portion of each conduit is connected directly to the patient interface (Fig. 2, Noble).
Regarding claim 50, the modified Noble discloses that each conduit is configured to inflate, upon introduction of pressurized air, into an open condition forming a conduit passage ([0042] Smith).
Regarding claim 51, the modified Noble discloses that each conduit comprises a conduit wall that is deformable between (a) the open condition in which the conduit wall defines the conduit passage along which the pressurized gas can travel from the top portion to the bottom portion (while the conduit wall is in the expanded gas delivery position [0042] Smith), and (b) a collapsed condition in which the conduit wall substantially collapses the conduit passage (when there is enough pressure to collapse the flexible wall [0042] Smith).

Regarding claim 53, the modified Noble discloses that each conduit is configured to accommodate an increase in volume flow rate of pressurized gas through the conduit when the conduit passage of the other conduit is in the collapsed condition (due to the expandable, flexible and inflatable material of the conduit, [0042] Smith).
Regarding claim 54, the modified Noble discloses that the conduits are configured such that a total volume flow rate of pressurized gas through the conduits remains substantially constant even if one of the conduits is deformed into the collapsed condition (due to the expandable, flexible and inflatable material of the conduit, [0042] Smith).

Claims 22-23 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble, Rudolph, Landis, Smith and Battistella, as applied to claim 21 and 46 above, respectively, in further view of Stenzler et al. (2003/0200970).
Regarding claim 22, the modified Noble is silent regarding that the air connector comprises a swivel coupling device. However, in fig. 1-2 Stenzler teaches a swivel coupling device 68 rotatably mounted to an air connector 70, the swivel coupling device being adapted to connect to an air supply tube 20 adapted to deliver the supply of breathable gas to the air connector [0035-0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified 
Regarding claim 23, the modified Noble discloses that the swivel coupling device has a coaxial arrangement with the air connector (Fig. 2 Stenzler).
Regarding claim 47, the modified Noble is silent regarding that the air connector comprises a pivotable pipe structure, a ball-and-socket structure or a bellows structure to enable the second portion of the air connector to be movable relative to the first portion of the air connector. However, in fig. 1-2 Stenzler teaches a swivel coupling device 68 rotatably mounted to an air connector 70 [0035-0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Noble’s air connector with a swivel structure, as taught by Stenzler, for the purpose of providing comfort to a user by reducing torque [0040].

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble, Rudolph, Landis, Smith and Battistella, as applied to claim 21 above, in further view of Payne et al. (2004/0025885).
Regarding claim 28, the modified Noble is silent regarding that the strap is respectively connected to the pair of conduits at a first attachment point and a second attachment point that are arranged to be positioned superior to the patient's ear when the patient interface assembly is worn. However, in fig. 1 Payne teaches strap 25, connected to tubing 18, that includes a first attachment point and a second attachment point that are arranged to be positioned superior to the patient's ear when the patient interface assembly is worn. It would have been obvious to one of ordinary skill in the art 
Regarding claim 29, the modified Noble discloses that the strap is integrally formed with the pair of conduits (Fig. 3 Rudolph).

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble, Rudolph, Landis, Smith and Battistella, as applied to claim 11 above, in further view of Piljay et al. (4,437,462).
Regarding claim 30, the modified Noble is silent regarding an interface connector attached to the bottom portion of each conduit, each nasal interface connector being removably connected to a respective side of the patient interface. However, in fig. 1 and 4 Piljay teaches a nasal interface connector 37 attached to the bottom portion of each conduit 17, each nasal interface connector being removably connected to a respective side of the patient interface (due to interference fit between 37 and 20, Col. 5, II. 30-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Noble’s bottom portions and lateral sides of the patient interface with a detachable connection, as taught by Piljay, for the purpose of providing ease of replacement and cleaning of parts.
Regarding claim 31, the modified Noble discloses that each interface connector includes a connection portion (portion that connects with 20, Piljay) that extends from the respective conduit to connect with the patient interface.
.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble, Rudolph, Landis, Smith and Battistella, as applied to claim 11 above, in further view of Stenzler et al. (2003/0200970) and Piljay et al. (4,437,462).
Regarding claim 35, the modified Noble discloses that the foam inner layer and the fabric outer layer are laminated (the fabric layer taught by Battistella is coated onto the inflatable pillow, Col. 1, ll. 58-62, Col. 3, ll. 28-30 Battistella), that the fabric outer layer is configured to contact the patient's skin in use (the outer layer is disposed on the outside of the conduits that are in contact with the user’s skin during use, see fig. 2 of Noble), an air connector (rectangular connector in fig. 2 that connects to central upper portion of conduits 206, Noble) configured to be fluidly connected to the supply of pressurized gas, the air connector being adapted to be stably positioned at the top of the patient's head when the patient interface assembly is worn (Fig. 2 [0058][0131] Noble), said headgear further comprises a central portion (portion of tubing between the upper portions of the conduits and inferior to the air connector, Noble) disposed between the pair of conduits to fluidly join the top portions of the conduits, the central portion being configured to contact the top of the patient's head when the patient interface assembly is worn (Fig. 2 [0058][0131] Noble), that the air connector is directly attached to the central portion (Fig. 2, Noble), but is silent regarding an aperture formed in the central portion, the air connector extending into the aperture and that the air .

Claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble, Rudolph, Landis, Smith and Battistella, as applied to claim 11 above, in further view of Brown (5,018,519).
Regarding claim 36, the modified Noble discloses that each conduit includes a portion configured to extend along a respective side of the patient's head in use (Fig. 2 Noble), but is silent regarding that each portion includes 1) a first section having a width that gradually decreases along a length of the conduit in a direction towards the bottom portion, and 2) a second section relatively proximate the bottom portion as compared to the first section, the second section having a width that gradually increases along a length of the conduit in the direction towards the bottom portion. However, in fig. 5 Brown teaches conduits 50 and 51, in which each conduit includes 1) a first section having a width that gradually decreases along a length of the conduit in a direction towards the bottom portion (corrugated portion that tapers and decreases in width toward the patient interface), and 2) a second section relatively proximate the bottom portion as compared to the first section, the second section having a width that gradually increases along a length of the conduit in the direction towards the bottom portion (corrugated portion that increases in width toward the patient interface, directly following the first section). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Noble’s bottom portions with corrugated portions, as taught by Brown, for the purpose of providing an alternate flexible hose structure having the predictable results of conveying gas.

Regarding claim 38, the modified Noble discloses that both the first section and the second section of each conduit are inferior to the strap when the patient interface assembly is worn (Fig. 5, Brown).
Regarding claim 39, the modified Noble discloses that the strap is respectively connected to the pair of conduits at a first attachment point and a second attachment point (Fig. 1 Payne), wherein both the first section and the second section of each conduit are inferior to the first attachment point and a second attachment point when the patient interface assembly is worn (Fig. 5, Brown).

Claims 11-13 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farr (3,802,431) in view of Noble (2004/0103899), Rudolph (5,538,000), Landis (2004/0065330), Smith (2001/0052778) and Battistella (5,644,807).
Regarding claim 11, in fig. 2 Farr discloses a patient interface assembly for delivering a supply of pressurized gas to a patient for treatment of sleep disordered breathing, the patient interface assembly comprising: a patient interface 32 configured to engage the patient's face to direct the supply of pressurized gas (abstract) to an airway of the patient for treatment of sleep disordered breathing; and headgear (14 and 16) to support the patient interface in a desired position on the patient's face, the headgear including: a pair of conduits (14 and 16) configured to support the patient interface and to deliver the supply of gas to the patient interface in use, each conduit 
Regarding claim 12, the modified Farr discloses that each conduit comprises a lamination of a plurality of materials (foam rubber taught by Smith and fabric taught by Battistella).

Regarding claim 33, the modified Farr is silent regarding a vent in the vicinity of the patient's nose to allow exhaled carbon dioxide to pass to atmosphere. However, in fig. 10 and 16 Landis teaches a vent 420 with vent cover 452. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Farr’s patient interface with the addition of a vent and vent cover, as taught by Landis, for the purpose of providing allowing exhaled air to exit the patient interface.
Regarding claim 34, the modified Farr discloses that the patient interface is a nasal interface configured to engage the patient's nose in use (Fig. 2, Farr).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farr, Noble, Rudolph, Landis, Smith and Battistella, as applied to claim 13 above, in further view of Wood (6,863,069).
Regarding claim 14, the modified Farr is silent regarding that a portion of the pair of flexible conduits includes a gas permeable material to allow exhaust gases to pass therethrough to atmosphere. However, in fig. 11 Wood teaches a respiratory conduit having portions of the conduit 78 of a gas permeable material with vents 54. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Farr’s conduit near 12 with filters and vents, as taught by Wood, for the purpose of allowing for providing comfort and venting to the user (Col. 7, II. 43-56 Wood).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matarasso (2006/0011198) directed towards a nasal interface that extends behind the head of the user in fig. 6A-6C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785